Name: 92/285/ECSC: Decision of the representatives of the Governments of the Member States meeting within the Council of 1 June 1992 prohibiting trade between the European Coal and Steel Community and the Republics of Serbia and Montenegro
 Type: Decision
 Subject Matter: political geography;  political framework;  European construction;  international trade
 Date Published: 1992-06-03

 Avis juridique important|41992D028592/285/ECSC: Decision of the representatives of the Governments of the Member States meeting within the Council of 1 June 1992 prohibiting trade between the European Coal and Steel Community and the Republics of Serbia and Montenegro Official Journal L 151 , 03/06/1992 P. 0020 - 0021DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL of 1 June 1992 prohibiting trade between the European Coal and Steel Community and the Republics of Serbia and Montenegro (92/285/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL Whereas the Community and its Member States have decided to recognize the independence of the Republic of Bosnia-Herzegovina as of 7 April 1992; Whereas this Republic has become a Member of the United Nations as of 23 May 1992; Whereas the prolonged direct and indirect activities of the Republics of Serbia and Montenegro in and with regard to the Republic of Bosnia-Herzegovina are the main cause for the dramatic developments in the Republic of Bosnia-Herzegovina; Whereas a continuation of these activities will lead to further unacceptable loss of human life and material damage, and to a breach of international peace and security in the region; Whereas the United Nations Security Council, in its Resolution 752 (1992), has expressed its serious concern about the rapid and violent deterioration of the situation in the Republic of Bosnia-Herzegovina; Whereas the President of the Republic of Bosnia-Herzegovina has asked the international community to assist his country against the intervention of the Republics of Serbia and Montenegro in the internal affairs of the Republic of Bosnia-Herzegovina; Whereas the Community and its Member States, meeting within the framework of political cooperation, have decided that measures have to be taken to dissuade the Republics of Serbia and Montenegro from further violating the integrity and security of the Republic of Bosnia-Herzegovina and to induce them to cooperate in the restoration of peace and dialogue in the region; Whereas the United Nations Security Council, acting under Chapter VII of the Charter of the United Nations, has adopted Resolution 757 (1992) establishing an economic embargo of the Republics of Serbia and Montenegro; Whereas under these conditions the Community's economic relations with the Republics of Serbia and Montenegro must be halted; Whereas the Community and its Member States have agreed to have recourse to a Community instrument, inter alia in order to ensure an uniform implementation throughout the Community of certain of these measures, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 As from 31 May 1992, the following shall be prohibited: (a) the introduction into the territory of the Community of all commodities and products covered by the ECSC Treaty originating in or coming from the Republics of Serbia and Montenegro; (b) the export to the Republics of Serbia and Montenegro of all commodities and products covered by the said Treaty originating in or coming from that Community; (c) any activity whose object of effect it is to promote directly or indirectly, the transactions under (a) and (b). Article 2 The prohibitions of Article 1 shall not apply to: (a) the introduction into the territory of the Community of commodities and products covered by the ECSC Treaty originating in or coming from the Republics of Serbia and Montenegro and exported from these Republics before 31 May 1992; (b) any activity whose object or effect it is to promote directly or indirectly the transactions under (a); (c) the transhipment through the Republics of Serbia and Montenegro of products originating outside the Republics of Serbia and Montenegro and temporarily present in the territory of those Republics only for the purpose of such transhipment, in accordance with the guidelines approved by the Committee established by United Nations Security Council Resolution 724 (1991); (d) to activities related to Unprofor, to the Conference on Yugoslavia or to the European Community Monitor Mission. Article 3 Article 1 shall apply, notwithstanding any rights or obligations conferred or imposed by any international agreement or any contract entered into or any licence or permit granted before 31 May 1992. Article 4 This Decision shall apply within the territory of the Community, including its airspace, and in any aircraft or vessel under the jurisdiction of a Member State, and to any person elsewhere who is a national of a Member State and any body elsewhere which is incorporated or constituted under the law of a Member State. Article 5 Each Member State shall determine the sanctions to be imposed where the provisions of this Decision are infringed. Article 6 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. Done at Brussels, 1 June 1992. The President Joao PINHEIRO